Citation Nr: 0934845	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  05-19 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic fatigue, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1989 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
St. Petersburg, Florida.

This matter was previously before the Board in December 2007 
and August 2008 at which time it was remanded for additional 
development.  It is now returned to the Board for further 
appellate consideration.


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, his 
fatigue is due to an undiagnosed illness, has existed for at 
least six months, and has manifested to a degree of at least 
10 percent following service in the Persian Gulf.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
fatigue, including as due to an undiagnosed illness, have 
been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.317 
(2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board's decision herein constitutes a complete grant 
of the benefit sought on appeal, no further action is 
required to comply with the Veterans Claims Assistance Act of 
2000 (VCAA) and implementing regulations.

The Veteran claims that he is entitled to service connection 
for chronic fatigue, to include as a qualifying chronic 
disability under 38 C.F.R. § 3.317.  He asserts that he began 
to experience symptoms of fatigue shortly after returning 
from service in the Persian Gulf War.  The Board notes that 
the record reflects that the Veteran served in the Southwest 
Asia Theater of operations from October 1990 to April 1991.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Where a disease is 
diagnosed after discharge, service connection may be granted 
when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

If a chronic disease is shown in service, subsequent 
manifestations of the same disease at any later date, however 
remote, may be service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  Id.  

Generally, to establish entitlement to "direct" service 
connection for a claimed disability, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the current disability and the in-service 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.304; 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).

As the Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. § 1117 and 38 
C.F.R. § 3.317.  Under these provisions, compensation may be 
paid to a Persian Gulf Veteran who exhibits objective 
indications of a qualifying chronic disability that became 
manifest during active duty service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more prior to December 31, 2011.

The term "qualifying chronic disability" means a chronic 
disability resulting from (A) an undiagnosed illness, (B) a 
medically unexplained chronic multisymptom illness that is 
defined by a cluster of signs or symptoms (such as chronic 
fatigue syndrome, fibromyalgia, or irritable bowel syndrome), 
or (C), any diagnosed illness that the Secretary determines 
in regulations prescribed under 38 U.S.C.A. § 1117(d) 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2); 38 C.F.R. § 3.317(a)(2)(i).  

For the purposes of this section, a chronic disability is one 
that existed for six months or more, including a disability 
that exhibits intermittent episodes of improvement and 
worsening over a six-month period.  38 C.F.R. § 3.317(a)(3).  

"Objective indications" of chronic disability include both 
"signs," in a medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisymptom illness include, but are not 
limited to: fatigue, signs or symptoms involving the skin, 
headache, muscle or joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
U.S.C.A. § 1117(g); 38 C.F.R. § 3.317(b).  

An undiagnosed illness is defined as a condition that cannot 
be attributed to any known clinical diagnosis based on 
history, physical examination, or laboratory tests. 38 C.F.R. 
§ 3.317(a)(1)(i)).  Unlike claims for "direct" service 
connection, there is no requirement that there be competent 
evidence of a nexus between a claimed undiagnosed illness and 
service.  Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Furthermore, lay persons are competent to report objective 
signs of illness.  Id.  To determine whether an undiagnosed 
illness is manifested to a degree of 10 percent or more the 
condition must be rated by analogy to a disease or injury in 
which the functions affected, anatomical location or 
symptomatology are similar.  38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

The term "medically unexplained chronic multisymptom 
illness" means a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

In this case, the Veteran's service treatment records reflect 
no complaints or treatment for fatigue during service.  As 
noted above, he claims that he began experiencing fatigue 
began shortly after returning from the Persian Gulf.  The 
Board notes that he did not report of fatigue in a February 
1993 VA general medical examination.  However, the Veteran 
states that he reported experiencing fatigue, among other 
symptoms, since returning from the Persian Gulf during an 
April 1994 examination for the Persian Gulf War registry.  
See, e.g., December 2008 statement.  The record reflects that 
such an examination was conducted, see, e.g., list of 
appointments from Temple VA, but the examination report is 
not in the claims file.  It appears that such evidence is not 
available, as it was not provided in response to a November 
2008 request for such information.  

In February 1997, the Veteran and his wife reported to a 
private physician that he had been sleepy and fatigued for 
approximately four years, or since approximately 1993, 
despite apparently sleeping enough at night.  He was 
diagnosed with obstructive sleep apnea syndrome.  See Scott & 
White records.  In July 2005, the Veteran reported to a VA 
physician that he had been sleepy all day for 15 years.  He 
stated that he was very tired throughout the day despite 
using an overnight CPAP breathing device for the last five 
years to treat his sleep apnea.  See VA records.

The Veteran has been provided with several VA examinations 
during the course of these proceedings.  In February 2005, he 
was provided with an examination under Gulf War guidelines.  
At that time, he reported having chronic fatigue and daytime 
sleepiness since returning from the Persian Gulf.  The VA 
examiner opined that such symptoms may well be due to the 
Veteran's history of sleep apnea, requiring CPAP treatment, 
and his reported feelings of depression.

In March 2005, the Veteran was provided with a VA examination 
concerning his sleep apnea.  The VA examiner opined that the 
Veteran's continued fatigue may be related either to 
uncontrolled sleep apnea, despite treatment with a CPAP 
breathing device, or another condition such as chronic 
fatigue syndrome.

In March 2008, a VA examiner reviewed the Veteran's records 
and rendered an opinion as to the source of his fatigue.  The 
VA examiner noted prior diagnoses of sleep apnea, treated 
with a CPAP breathing device, and posttraumatic stress 
disorder (PTSD).  He further noted that there was no 
diagnosis of chronic fatigue syndrome.  The examiner opined 
that, based on a review of the treatment records, the 
Veteran's symptoms of fatigue are likely manifestations of 
his sleep apnea, PTSD, and medications to treat PTSD.

The Veteran was provided with another VA examination in 
February 2009.  The Veteran reported that overnight use of 
the CPAP machine was helping but that he still got tired 
around noon every day.  He stated that his tiredness goes 
away about half of the time, but it stays about the same half 
of the time and he falls asleep early after work on those 
days.  The Veteran further reported that he had been 
diagnosed with PTSD in approximately 2003 and had been 
treated with medications and counseling for about five 
months.  He stated that this seemed to help, but he stopped 
taking medications because he felt drugged when he was 
prescribed an increased dose.  The Veteran agreed that he was 
depressed in 2003, but he stated that he felt fine now and 
doubted that he was still depressed.  The VA examiner opined 
that the Veteran did not meet the criteria for chronic 
fatigue syndrome.  He further opined that the Veteran's 
tiredness could have no explanation, but it may be due to his 
PTSD or his sleep apnea.  However, the examiner stated that 
the Veteran may not have PTSD anymore and he did not have 
enough expertise concerning sleep apnea to know the tiredness 
was linked to that condition.

Based on the foregoing evidence, the Board finds that the 
Veteran's fatigue has not been attributed to a known clinical 
diagnosis.  The Board notes that the Veteran is service 
connected for sleep apnea, but his service connection claim 
for PTSD has been denied.  Although the various VA examiners 
opined that the Veteran's fatigue may be due to his sleep 
apnea or his PTSD, none of these opinions is specific enough 
to attribute the fatigue to these conditions.  As such, 
resolving all reasonable doubt in the Veteran's favor, the 
Board finds that the evidence of record establishes that his 
fatigue is due to an undiagnosed illness.  

Additionally, the record reflects that the Veteran's fatigue 
is chronic for the purposes of 38 C.F.R. § 3.317 and 
manifested to a degree of at least 10 percent following 
service.  Specifically, the Veteran has consistently reported 
that he been fatigued since the early 1990s after returning 
from the Persian Gulf.  He has further reported that he 
experiences tiredness throughout the day at least half of the 
time and that he goes to sleep early after work on those 
days.  These symptoms persist despite use of a CPAP machine 
to treat his sleep apnea, no longer feeling depressed, and 
stopping use of medications for PTSD. 

Accordingly, as the evidence of record establishes that the 
Veteran's fatigue is chronic, due to an undiagnosed illness, 
and manifested to a degree of 10 percent or more after 
service in the Persian Gulf, he is entitled to service 
connection for such disability under 38 C.F.R. § 3.317.  


ORDER

Service connection for fatigue is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


